Name: Commission Regulation (EC) NoÃ 223/2008 of 12 March 2008 laying down conditions and procedures for the recognition of producer organisations of silkworm rearers
 Type: Regulation
 Subject Matter: agricultural structures and production;  executive power and public service;  agricultural activity
 Date Published: nan

 13.3.2008 EN Official Journal of the European Union L 69/10 COMMISSION REGULATION (EC) No 223/2008 of 12 March 2008 laying down conditions and procedures for the recognition of producer organisations of silkworm rearers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 127 in conjunction with Article 4 thereof, Whereas: (1) Council Regulation (EEC) No 707/76 of 25 March 1976 on the recognition of producer groups of silkworm rearers (2) is to be repealed from 1 April 2008 under Article 201(1)(b) of Regulation (EC) No 1234/2007. (2) Certain conditions and obligations laid down in Regulation (EEC) No 707/76 have not been incorporated in Regulation (EC) No 1234/2007. (3) In order to enable the silkworm sector to continue to function properly and in the interest of clarity and rationalisation a new Regulation should be adopted laying down those conditions and obligations as well as the current implementing rules laid down in Commission Regulation (EEC) No 822/76 of 7 April 1976 on the conditions and the procedures for the recognition of producer groups of silkworm rearers (3). (4) Regulation (EEC) No 822/76 should therefore be repealed. (5) The new Regulation should apply from the date of repeal of Regulation (EEC) No 707/76. (6) Article 122 of Regulation (EC) No 1234/2007 provides for the recognition in the silkworm sector of producer organisations which pursue a specific aim, which may in particular relate to concentrating supply and marketing the produce of the members, adapting production jointly to the requirements of the market and improving the product, promoting the rationalisation and mechanisation of production. (7) To avoid any discrimination between producers and ensure the unity and effectiveness of any action undertaken, conditions and procedures for the recognition of producer organisations in the silkworm sector should be laid down, applicable throughout the Community; producer organisations should comply with those conditions and procedures to qualify for recognition by the Member States. (8) The recognition of producer organisations should be linked to the evidence of economic activity on an adequate scale related to the production and marketing in the silkworm sector, while derogations should be made possible in regions with low production. However, since the number of silkworm producers has considerably decreased in the last few years, the threshold of the minimum number of producers required to form a recognised producer organisation, fixed in Regulation (EEC) No 822/76, should be significantly reduced. (9) The provisions relating to the procedure for the granting and withdrawal of recognition should be amplified by specifying the information to be supplied when the application is lodged. (10) For the information of Member States and parties concerned, a list should be published at the beginning of each year, of the groups which were recognized during the previous year and of those from whom recognition was withdrawn during the same period. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Member States shall recognise producer organisations of silkworm rearers which: (a) request recognition; (b) fulfil the general conditions laid down in Article 122 of Regulation (EC) No 1234/2007; (c) fulfil the specific conditions laid down in Article 2 of this Regulation. 2. The competent authority for the recognition of a producer organisation shall be the authority of the Member State within whose territory the producer organisation has its registered office. Article 2 1. In order to obtain recognition, producer organisations must: (a) include in their activities the production and marketing of silkworm cocoons; (b) include at least 50 producers who use or undertake to use at least 2 500 boxes during the marketing year in which recognition is granted; (c) exclude, throughout their field of activity, any discrimination whatsoever between Community silkworm rearers in respect of inter alia their nationality or place of establishment; (d) have legal personality or sufficient legal capacity to enjoy rights and be subject to obligations in accordance with national law; (e) have no members other than silkworm rearers; (f) include in their rules the following obligations for members: (i) to market, that is sell to the wholesale trade or to the user industries, all their production through the producer organisation, subject to the possibility of a derogation in respect of certain quantities; (ii) to apply, in respect of production and marketing, the rules adopted by the organisation designed to adapt the volume of supply and the quality of the product to market requirements; (iii) not to leave the organisation until after having been a member for at least three years since the organisation was recognised and after giving at least one years notice, without prejudice to any provisions of national law designed to protect the organisation or its creditors, in specified cases, against any financial consequences which might result from the withdrawal of a member or to preclude a member from withdrawing from membership in the course of the financial year; (g) keep separate accounts for the activities in respect of which they have been recognised. 2. In accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007, a Member State may be authorized, on request, to recognise in a region of low production an organisation which does not satisfy the condition set out in paragraph 1(b) of this Article. Article 3 Producer organisations shall submit with their applications for recognition the following documents and information: (a) the statute of the organisation; (b) the names of persons authorized to act in the name of and on behalf of the organisation; (c) a list of the activities justifying the application for recognition; (d) proof that the provisions of Article 2(1)(b) or Article 2(2) have been complied with; (e) the rules adopted pursuant to Article 2(1)(f)(ii) and in particular those relating to the drying of cocoons. Article 4 1. Member States shall decide on applications for recognition within two months of their receipt. 2. Member States shall inform the Commission of their decisions within two months and indicate reasons if they refuse applications. Article 5 1. Member States shall exercise continuous supervision to ensure that recognised organisations satisfy the conditions for recognition. 2. Member States shall withdraw recognition of an organisation if the conditions laid down for recognition are no longer satisfied or if recognition was based on incorrect information. They shall withdraw with retroactive effect recognition obtained or enjoyed fraudulently. 3. Where a Member State withdraws recognition of an organisation it shall inform the Commission thereof within two months and indicate its reasons therefore. Article 6 At the beginning of each year the Commission shall publish in the Official Journal of the European Union C series the list of organisations which were recognised during the previous year and the list of organisations from which recognition was withdrawn during the previous year. Article 7 Regulation (EEC) No 822/76 is repealed. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 84, 31.3.1976, p. 1. (3) OJ L 94, 9.4.1976, p. 19.